UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4382


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN JAMES MILLS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:97-cr-00815-DCN-1)


Submitted:   March 31, 2011                 Decided:   April 28, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Kirk Truslow, TRUSLOW LAW FIRM, LLC, North Myrtle Beach,
South Carolina, for Appellant.       William N. Nettles, United
States   Attorney,  Sean   Kittrell,   Assistant  United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stephen       James     Mills          appeals     the     district       court’s

amended   judgment       modifying       the       terms     of     repayment     for   his

restitution.      Mills contends that (1) his waiver of appearance

was not knowing or voluntary and he should have been present at

resentencing,       and     (2)         the        sentence         was     procedurally

unreasonable.     We affirm.

           We    conclude        that     the          district     court   was      without

jurisdiction to resentence Mills except to the extent that it

granted Mills’ 28 U.S.C. § 2241 (2006) habeas corpus petition

and   directed    that    restitution             be    modified.         See   18    U.S.C.

§ 3582(c) (2006); see Timms v. Johns, 627 F.3d 525, 530 (4th

Cir. 2010) (district court’s authority under 28 U.S.C. § 2241 is

not   without    limits).        We     further         conclude    that    given    Mills’

signed statement waiving his right to be present at resentencing

and that the court granted him the relief he sought in his

§ 2241 petition, we find no plain error regarding his absence.

See United States v. Rhodes, 32 F.3d 867, 874 (4th Cir. 1994)

(stating standard of review).

           We affirm the amended judgment.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  AFFIRMED

                                              2